TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-05-00429-CV




                    Harold Freeman and Shelley Mullins, Appellants


                                             v.


     Heartland Automotive Services, Inc. d/b/a Heartland Ventures, Inc., Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
      NO. GN402400, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                         MEMORANDUM OPINION


              Appellants Harold Freeman and Shelley Mullins have filed a motion to dismiss

their appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: December 13, 2005